PER CURIAM.
This matter is before the Court on respondent’s Petition for Resignation pending disciplinary proceedings, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition for Resignation states that respondent’s past disciplinary history consists of a public reprimand received in The Florida Bar v. Merrill, 462 So.2d 827 (Fla.1985). The petition further states that there are six (6) cases presently pending at grievance committee level awaiting formal hearings and Supreme Court Case No. 66,-072 is presently pending in this Court on the report and recommendation of the referee. In Case No. 66,072 the referee has recommended finding of guilt, imposition of discipline and imposition of costs in the sum of $1,881.40.
Respondent files his Petition for Resignation with the condition that prior to any application he makes for reinstatement he must first satisfactorily pass the Florida Bar examination.
The Florida Bar filed its response stating that it did not oppose the Petition for Resignation with the conditions that respondent satisfactorily pass the Florida Bar examination prior to any application for reinstatement and that he pay the costs in Supreme Court Case No. 66,072.
The Court has reviewed the Petition for Resignation and response of The Florida Bar and has determined that the requirements of Rule 11.08(3) are fully satisfied. The Petition for Resignation is hereby approved with the condition that prior to reinstatement respondent shall satisfactorily pass the Florida Bar examination. Respondent’s resignation shall be effective August 2, 1985, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent shall accept no new business.
Judgment for costs in the amount of $1,881.40 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, EHRLICH and SHAW, JJ., concur.